Cite as 2016 Ark. 355

                SUPREME COURT OF ARKANSAS
                                             No.


IN RE RULE VII OF THE RULES                        Opinion Delivered   October 20, 2016
GOVERNING ADMISSION TO THE
BAR




                                        PER CURIAM


       The Arkansas Supreme Court Board of Law Examiners has submitted the following

addition to Rule VII as set out on detail below.

       Rule VII. Application for License.

       A. LICENSE FEE.

        A. License Fee. An annual license fee as set by the Court, from time to time, shall be
       imposed upon each attorney actively licensed to practice law in this State. The fee shall
       be paid annually to the Clerk of the Arkansas Supreme Court. The amount shall be
       payable January 1 of each year, and must be paid not later than March 1 of each year
       to avoid penalties and suspension as described in subsection (C) of this Rule. Funds
       thus realized shall be used as ordered by the Supreme Court of the State of Arkansas.

       (1).   Attorneys licensed in this State who have transferred to voluntary inactive status
              pursuant to Section 25A(7) of the Procedures of the Arkansas Supreme Court
              Regulating Professional Conduct of Attorneys at Law, or its successor
              provision, shall pay fifty percent (50%) of the fee required of actively licensed
              attorneys.

       (2).   Attorneys age 65 or older licensed in this State who have certified that their
              primary source of income does not derive from the practice of law shall pay ten
              percent (10%) of the fee required of actively licensed attorneys.
                                 Cite as 2016 Ark. 355

      (3).   Upon request by an attorney or the attorney's representative, the Clerk shall
             have the discretion to place an attorney on voluntary non-payment status if the
             attorney is incapacitated due to injury, illness, or advanced age. Attorneys
             placed on voluntary non-payment status shall not practice law in this State and
             shall not be required to pay an annual license fee unless reinstated to active
             status.

      (4).   Attorneys who have been licensed to practice law in Arkansas for fifty years or
             more and are in good standing as a member of the Bar of Arkansas shall be
             exempt from the annual license fee and have the status as Emeritus Attorney.

      We hereby approve and adopt the additional language to Rule VII to the Rules

Governing Bar Admission.




                                            2